WR-86,973-03
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                     Transmitted 10/6/2017 4:24 PM
                                                                       Accepted 10/6/2017 4:31 PM
        Court of Criminal Appeals Cause No.   _______________________        DEANA WILLIAMSON
                                                                                            CLERK

                                                                       RECEIVED
                                IN THE                          COURT OF CRIMINAL APPEALS
                      COURT OF CRIMINAL APPEALS                        10/6/2017
                                                                 DEANA WILLIAMSON, CLERK
                              OF TEXAS




                                EX PARTE
                              ADAM REPOSA,
                               APPLICANT


                     On a Judgement of Criminal Contempt
                      in cause number C-1-CR-17-100018
                        in the County Court at Law No. 5
                             of Travis County, Texas



APPLICANT'S AMENDED EMERGENCY MOTION FOR STAY AND/OR
MOTION FOR BOND PENDING THE FILING OF WRIT OF HABEAS
                       CORPUS

                                Submitted by:
                               Carissa L. Beene
                               SBN: 24071967
                          215 W. University Avenue
                           Georgetown, TX 78626
                                512-850-0555
                             512-354-7416 (fax)
                            cbeene@defendtx.com
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       COMES NOW, Adam Reposa, Applicant, by and through Carissa L. Beene, his attorney

of record, and files this Applicant's Emergency Motion for Stay and/or Motion for Bond Pending

the Filing of Writ of Habeas Corpus, and would respectfully show the Court the following:


                                               I.

       Applicant, Adam Reposa, is an attorney licensed to practice law in the State of Texas. On

September 11, 2017, Judge Paul Davis, sitting by assignment in Travis County as a contempt

court, heard evidence on a contempt complaint against Applicant. On September 20, 2017, the

contempt court issues findings of contempt and sentenced Applicant to six months incarceration,

to commence on September 29, 2017. On motion of the Applicant the contempt court hearing

stayed execution of the sentence until it could consider Applicant’s bond request on October 2,

2017. The contempt court has now denied Applicant a personal or surety bond pending post-

conviction proceedings on the order of contempt and the sentence. Attached as Appendix A is a

copy of the amended judgment of contempt.

                                               II.

                                 The State opposes this motion.

                                               III.

       Applicant intends to invoke this Court's original writ jurisdiction and file a writ of habeas

corpus challenging the judgment of contempt made in the court below. Applicant believes that

the judgment of contempt is void, Ex parte Amaya, 748 S.W.2d 224, 224 (Tex. 1988), and that

subsequent punishment by Judge Davis is unlawful . However, Applicant is unable to file a writ

of habeas corpus immediately because the record cannot be obtained immediately. Therefore, in
order to maintain the status quo ante and to ensure that Applicant's request for relief is not

rendered moot, Applicant respectfully requests that this Court, as it sees fit, either stay the

execution of the judgment of contempt, set a bond for Mr. Reposa, or both pending the outcome

of the writ proceedings. In the event that this Court sets a bond, Applicant also requests that this

Court grant him release on personal bond, as an officer of the court. In the event that Applicant is

not successful in ultimately obtaining relief, there will be time enough to serve his sentence at a

later date.

        WHEREFORE, PREMISES CONSIDERED, Applicant respectfully moves this court to

stay the judgment of contempt in the court below and/or set a bond, and to grant personal bond

pending future habeas proceedings.

                                               Respectfully submitted,



                                               ____________________________________
                                               Carissa Beene
                                               Attorney for Applicant
                                               SBN: 24071967
                                               215 W. University Ave.
                                               Georgetown, TX 78626



                                 CERTIFICATE OF SERVICE
This is to certify that a true and correct copy of the foregoing Emergency Motion for Stay and/or
Motion for Bond pending the filing of Writ of Habeas Corpus was served upon the attorney for
the State on October 6, 2017.



____________________________________
Carissa Beene